DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“information accepting unit…” in claims 1, 2 and 8.
“setting unit…” in claims 1 and 4-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US 20160297429, hereinafter Watts) in view of McKernan et al. (US 20140240117, hereinafter McKernan).
Regarding claims 1 and 10-11, Watts teaches a conveyance system comprising: 
a conveyance apparatus for conveying a conveyed object (See at least Watts: Fig. 3 and 4);
a controller configured to control an operation of the conveyance apparatus (See at least Watts: Fig. 1B);
…
a setting unit configured to set an operation parameter of the conveyance apparatus in the controller based on the accepted stability information (See at least Watts: Fig. 5A, 5B; Para. 0128-0132).
Yet, Watts does not explicitly teach:
an information accepting unit configured to accept an input from a user regarding stability information indicating stability of the conveyed object in a conveyance state; and… 
However, in the same field of endeavor, McKernan teaches:
an information accepting unit configured to accept an input from a user regarding stability information indicating stability of the conveyed object in a conveyance state (See at least McKernan: Fig. 10-13; Para. 0051); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a conveyance system of Watts, to incorporate inputting object information, as taught by McKernan, for the benefit of having proper operational procedure (see at least McKernan: Para. 0051).

Regarding claim 2, Watts in combination with McKernan teaches the conveyance system according to Claim 1. McKernan further teaches:
wherein the information accepting unit presents options for causing a user to select the stability and accepts the option selected by the user as the input (See at least McKernan: Fig. 10-13; Para. 0051).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the conveyance system of Watts, to incorporate inputting object information, as taught by McKernan, for the benefit of having proper operational procedure (see at least McKernan: Para. 0051).

Regarding claim 3, Watts in combination with McKernan teaches the conveyance system according to Claim 1. Watts further teaches:
wherein the conveyance apparatus is a conveyance robot that autonomously moves in a predetermined area (See at least Watts: Fig. 1; Para. 0052).

Regarding claim 4, Watts in combination with McKernan teaches the conveyance system according to Claim 3. Watts further teaches:
wherein the setting unit sets at least one of a moving acceleration of the conveyance robot and a moving path along which the conveyance robot passes as the operation parameter (See at least Watts: Fig. 4 and 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of McKernan as applied to claim 3 above, and further in view of Kwon (US 20180339701, hereinafter Kwon).
Regarding claim 5, Watts in combination with McKernan teaches the conveyance system according to Claim 3. Watts further teaches:
wherein the conveyance robot comprises an object sensor configured to detect an object that is present in the vicinity of the conveyance robot (See at least Watts: Fig. 5A, 5B; Para. 0128-0132), and…
Yet, Watts in combination with McKernan does not explicitly teach:
the setting unit sets a range detected by the object sensor as the operation parameter. 
However, in the same field of endeavor, Kwon teaches:
the setting unit sets a range detected by the object sensor as the operation parameter (See at least Kwon: Para. 0043).
It would have been obvious to one of ordinary skill in the art to include in the conveyance system of Watts in combination with McKernan with range setting as taught by Kwon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide proper range for detection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of McKernan as applied to claim 3 above, and further in view of Zini et al. (US 9026301, hereinafter Zini, already of record from IDS).
Regarding claim 6, Watts in combination with McKernan teaches the conveyance system according to Claim 3. 
Yet, Watts in combination with McKernan does not explicitly teach:
wherein the conveyance robot comprises a notification apparatus that sends a notification indicating that the conveyance robot is conveying the conveyed object to an area in the vicinity of the conveyance robot, and 
the setting unit sets a notification level of the notification apparatus as the operation parameter. 
However, in the same field of endeavor, Zini teaches:
wherein the conveyance robot comprises a notification apparatus that sends a notification indicating that the conveyance robot is conveying the conveyed object to an area in the vicinity of the conveyance robot (See at least Zini: Col. 16, lines 6-11), and 
the setting unit sets a notification level of the notification apparatus as the operation parameter (See at least Zini: Col. 16, lines 6-11).
It would have been obvious to one of ordinary skill in the art to include in the conveyance system of Watts in combination with McKernan with sending notification as taught by Zini since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide notification capability to users.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of McKernan as applied to claims 3 and 1 above, and further in view of Hitomi et al. (US 4162869, hereinafter Hitomi).
Regarding claim 7, Watts in combination with McKernan teaches the conveyance system according to Claim 3. Watts further teaches:
wherein the conveyance robot comprises a raising/lowering mechanism for raising and/or lowering a wagon that accommodates the conveyed object (See at least Watts: Para. 0052), and…
Yet, Watts in combination with McKernan does not explicitly teach:
the setting unit sets a raising/lowering acceleration of the raising/lowering mechanism as the operation parameter. 
However, in the same field of endeavor, Hitomi teaches:
the setting unit sets a raising/lowering acceleration of the raising/lowering mechanism as the operation parameter (See at least Hitomi: Col. 12, lines 12-68, Col. 13, lines 1-3).
It would have been obvious to one of ordinary skill in the art to include in the conveyance system of Watts in combination with McKernan with raising/lowering speed control as taught by Hitomi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase accuracy and safety.

Regarding claim 8, Watts in combination with McKernan and Hitomi teaches the conveyance system according to Claim 7. McKernan further teaches:
wherein the information accepting unit is provided in the wagon, and 
the wagon transmits the accepted stability information to the setting unit (See at least McKernan: Fig. 8; Para. 0051).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the conveyance system of Watts in combination with Hitomi, to incorporate accepting unit, as taught by McKernan, for the benefit of having proper operational procedure (see at least McKernan: Para. 0051).

Regarding claim 9, Watts in combination with McKernan teaches the conveyance system according to Claim 1. Watts further teaches:
wherein the conveyance apparatus is an elevator that raises and/or lowers a conveyance robot that conveys the conveyed object by an autonomous movement in a predetermined area (See at least Watts: Fig. 1; Para. 0052), and…
Yet, Watts in combination with McKernan does not explicitly teach:
the setting unit sets a moving acceleration of the elevator as the operation parameter. 
However, in the same field of endeavor, Hitomi teaches:
the setting unit sets a moving acceleration of the elevator as the operation parameter (See at least Hitomi: Col. 12, lines 12-68, Col. 13, lines 1-3).
It would have been obvious to one of ordinary skill in the art to include in the conveyance system of Watts in combination with McKernan with moving speed control as taught by Hitomi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase accuracy and safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663